Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
IT IS STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of exportation of the tools enumerated below, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, as follows:
*5021 High Voltage Test Device Nr. 561616_ DM 47. 50
1 Countersink reamer M3 x 3,2- DM 5.
1 Countersink reamer M8 x 8,4- DM 8. 50
1 Synchronous Motor 220 V, 60 c/s 60:1_ DM 25. 95
DM 86. 95
f. o. b. Hamburg
All items packed.
IT IS' FURTHER AGREED AND STIPULATED that there was no higher foreign value, as defined in Sec. 402 (c) of the Tariff Act of 1930, as amended, for merchandise such or similar to that involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
1 high voltage test device Nr. 551616- DM 47. 50
1 countersink reamer M3 x 3,2_ “ 5. 00
1 “ “ M8 x 8,4_ “ 8. 50
1 synchronous motor 220 V, 60 c/s 60:1_ “ 25. 95
DM 86. 95
f. o. b. Hamburg
All items packed.
Judgment will be entered accordingly.